Title: To George Washington from Lafayette, 13 January 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris January the 13th 1787

It is I Hope Easier for You to Conceive than for me to Express the Painful Sensations I feel, when the long Waited for Opportunity of Hearing from You, Happens at last to Arrive without one line of Yours. the Regularity of Packets is now Reestablished, and they will Return to the Havre the Nearest Port to Paris. This will be entrusted to Colonel franks, who is Coming from a Successfull Negociation at Morocco Where Mr Barcklay and Himself Behaved Very Well. I wish our affairs Had taken the Same turn in Algiers, and think the Best Way to Crush those Rascals should Be a Confederation Betwen the Powers at War with them Each Giving a Certain sum, which Would Be Employed By one Man, or Council of Men, in the fitting out, and Constantly Keeping in Cruize a Naval Squadron Adapted to the purpose. the affairs of Holland are not Settled. the State Holder is Stuborn. Some Patriots Carry their Views Very far. prussia wants to keep up the Splendor, if not the Power of A Brother in law—and france, who of all things is Averse to War, Wants to Conciliate, and throws Cold Water on them all. it Seems that the King of Prussia Has not obtained the Wisdom of His Uncle along with His throne. they Say He will go into frivolities. What Great Britain and the United States will do Respecting the forts I do not know, But know Very Well what I wish America to do,

and what part I would like to Act in the Business. the Empress of Russia is Going to Krimée, and Had Been pleased to invite me there. But I Have Been suddenly detained By an Event Which for a long time Had not taken place in france. the King Has Convocated for the End of the Month, an Assembly of Notables, Composed of principal Men in each order of the Kingdom, not Holding offices at Court, it Will Consist of Hundred and forty Members, ArchBishops, Bishops, Nobles, presidents of the Several parliaments, Mayors of towns. Your only Acquaintances in the Assembly are Count d’estaing, duke de laval, and Your Humble Servant, who Are three Among the six and thirty of the order of Noblesse. the King’s letter Announces an Examination of the finances to Be adjusted, of the Means to alleviate the taxes of the people, and of Many abuses to Be Redressed. You easely Conceive that there is at Bottom a desire to Make Monney Some How or other, in order to put the Receipt on a level With the Expenses, Which in this Country is Become Enormous on Account of the Sums Squandered on Courtiers and Superfluities. But there Was no Way more patriotic, more Candid, more Noble to Effect those purposes. The King and M. de Calonne His Minister deserve Great Credit for that. and I Hope a tribute of Gratitude and Good Will shall Reward this popular Measure. my Earnest Wish, and fond Hope is that our Meeting will produce popular Assemblies in the provinces, the destruction of Many Schlakles of the trade, and a change in the fate of the protestants, Events Which I will promote By my friends as well as my feeble endeavours with all my Heart. I Had Been on the first lists. on the last one I was not, But Before I Could Enquire Which Was the Motive of Exclusion, the Matter Had Been Set to Rights. I will Give You an account of the Assembly, not only Because What Concerns me Cannot Be Stranger to My dear General, But also Because Every thing is interesting which influences the Happiness of 26 millions of People.
You Have Heard of a Certain Beniousky who Wanted to have a legion in our Army and who Has Since Gone to Madagascar on An Expedition in which some Baltimore Merchants, whom I Had Warned Against it, were interested. Beniousky Has pillaged the french Settlement at Madagascar—a few Men were sent to attak Him from the isle of france, and He Was Killed. I am Going to Versailles, and Will Request the Minister to Send Home

what Citizens of America may Happen to be there, as I Understand there is one Among the prisoners with the Badge of the Cincinnati. Beniousky’s whole forces were Under forty White men.
I Have already wrote to You that the Hams are Arrived in the Best order, and paid my best thanks to Mrs Washington. But I Repeat it in this letter as, from the scarcity of Yours, I Hope Many are lost in the Way. This present Has Been Most Agreable in the family, and it is difficult to Express How wellcomed is a Mount Vernon produce at Such a distance.
There is an Italico American of Your Acquaintance Mr Mazzei Who seems to me a Man very well fitted to Be a Chargé des affaire in italy. à propos of chargé des Affaires, Mr dumas Complains that great deal of Monney is due to Him By Congress, and I think it ought to be paid as soon as possible—as to Mr Mazzey I Have told you, and I think writen my opinion of Him, and it Seems to me that Congress Would Make a good choice.
the late disturbances in the Eastern States Have Given me Great deal of Concern and Uneasiness. Not That I doubt of the disposition of the People to put things to Rights When The Evil is demonstrated to them. But in the Meanwhile they Hurt their Consequence in Europe to a degree which is Very distressing, and what glory they Have Gained By the Revolution, they are in danger of loosing By little and little, at least for a period of time Most Afflicting to their friends. I Hope Congress will not take Such a part in the Business as would destroy the Growing ideas of fœderal measures.
Adieu, My dear General, My Most Affectionate Respects Wait on Mrs Washington, Remember me to the Young family, to George and His lady, to Mrs Stuart dr Stuart, doctor Craig, Coll Humphrey, Harrison, fitzjarald all our friends whom You Happen to meet. Remember me most Respectfully to Your Mother, and the Rest of the family. Mde de lafayette, George Your God Son, My daughters, Beg their Most Respects to You and Mrs Washington. God Bless You, My Beloved General, think often of Your Absent and Most devoted friend, Who With all the Sentiments of Unbounded Gratitude, profound Veneration, and filial love Has the Honour to Be for Ever, My dear General Your Most affectionate, and I Know Your Most Beloved friend

lafayette



Should Some thing turn out that may make it proper for American soldiers to join their Standarts—there is one, Colonel Smith Who Will Be Very fond to Go With me, and I With Him.

